Citation Nr: 1740637	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disability to include actinic keratoses and squamous cell carcinoma, to include as secondary to in-service herbicide exposure and also service-connected diabetes mellitus, Type II, (DM) and posttraumatic stress disorder (PTSD)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 




INTRODUCTION

The Veteran, who is the appellant, served on active military duty from June 1966 to June 1968.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that denied service connection for actinic keratosis.  Thereafter, jurisdiction was transferred to the Columbia, South Carolina, RO.  

In December 2013, the Board remanded this matter for further development, to include a VA examination.

In October 2015, the Board requested a VHA opinion on the issue of entitlement to service connection for a skin disorder.  Thereafter, the requested opinion was obtained.  In May 2017, the Board requested a supplemental VHA opinion.  The requested opinion was supplied in July 2017.  

The requested supplemental opinion complies with the Board's request and provides sufficient detail to properly address the Veteran's claim.  Therefore, the matter is now ready for appellate review.  


FINDING OF FACT

The Veteran's current skin disorders, actinic keratosis and squamous cell carcinoma, are of service origin.  






CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, actinic keratosis and squamous cell carcinoma were incurred in service.  38 U.S.C.A. § 1110, 1116 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  In this case, because the Board is granting the full benefit (service connection) sought on appeal, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. §3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307 (a).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran has indicated his belief that his current skin disorders of actinic keratosis and squamous cell carcinoma are related to his period of service, including his exposure to excessive sunlight as well as herbicides while in Vietnam.  In the alternative, he has indicated his belief that his current skin disorders are caused or aggravated by his service-connected DM and/or PTSD. 

The Veteran's service treatment records do not show treatment for, or diagnosis of, any skin disorders  

Private medical records following the Veteran's service note a history of skin disorders, including squamous cell carcinoma and actinic keratosis.  See private medical records dated April 1984, April 1990, April 1998, and one of unknown date; see also pathology reports dated August 1999, April 2004, and September 2004.  Additionally, VA treatment records note diagnoses of, and treatment for, actinic keratosis and skin lesions; see VA treatment records dated December 2001, April 2002, December 2003, December 2006, and April 2007. 

In conjunction with his claim, the Veteran was afforded a VA examination in September 2007.  At that time, the examiner rendered diagnoses of actinic keratosis and squamous cell carcinoma but did not offer an etiology opinion.  

In an August 2008 letter, the Veteran's private physician indicated that his squamous cell carcinoma was possibly caused by exposure to Agent Orange dioxins. 

At the time of a March 2009 VA examination, the examiner diagnosed the Veteran as having actinic keratosis and opined that he could not state whether the skin condition was caused or related to service without resorting to speculation because it was impossible to assign weight to the percentage of contribution of sun exposure during the Veteran's military service when compared to sun exposure outside service.   

In conjunction with the December 2013 Board remand, the Veteran was afforded a VA examination in February 2014.  At the time of the examination, diagnoses of actinic keratosis and squamous cell carcinoma were rendered.  The February 2014 VA examiner found no compelling objective data to support a link to skin damage in service via sun exposure as opposed to sun exposure before or after service.  He also opined that it was less likely than not that herbicide exposure caused the Veteran's skin disorder since the symptoms would have been expected at the time but were not noted in service treatment records.  The examiner further indicated that the Veteran's skin disorders were not chloracne or related to chloracne.

The Board further observes that several articles on arsenical keratosis, Agent Blue, and actinic keratosis have been submitted in support of the Veteran's claim.

In October 2015, the Board requested that a VHA opinion be prepared as to the etiology of any of the Veteran's current skin disorders and their relationship, if any, to his period of service.  The examiner was requested to render opinions on the following questions:  Was it at least as likely as not that the Veteran's current skin disorders, to include, but not limited to, actinic keratosis and squamous cell carcinoma, were related to service?  In rendering the opinion, the examiner was to specifically consider and address the Veteran's contention of herbicide exposure and sun exposure while in service.  In answering this question, the examiner was to specifically indicate whether each of the identified conditions was related to or had its onset in service.

The examiner was also requested to render an opinion as to whether the Veteran's actinic keratosis was an acneform disease consistent with chloracne?  If so, the examiner was to address the likelihood that the condition was manifested to a disabling degree within the first post-service year.  

In response to the requested opinions, J. Y., M.D., a VA dermatologist, noted that the Veteran was claiming that his time in the service resulted in the development of skin cancers and pre-cancerous lesions.  He observed that on review of the Veteran's physical examinations, he was described as having fair skin and numerous sun-related lesions over his face and extremities.  He also noted that the pathology reports indicated removal of one squamous cell carcinoma in situ and a few actinic keratoses.  He stated that cumulative sun exposure from childhood was the cause of most skin cancers and pre-cancerous lesions.  Dr. Y. noted that the Veteran served on active duty for 2 years but the degree of damage to his skin was the result of several years of sun exposure.  He further noted that the Veteran contended that his exposure to Agent Blue also was a cause of his present skin condition.  He indicated that arsenic exposure could result in the development of arsenical keratoses, which were basically squamous cell carcinoma in situ; however, patients with exposure tended to develop widespread numerous bowenoid lesions, and pathology records showed only one squamous cell in situ and the rest actinic keratoses.  He also noted that Agent Orange was a dioxin which could cause chloracne and porphyria cutanea tarda but not skin cancer.  He specifically indicated that there was no history that the Veteran was exposed to Agent Orange.  Therefore, it was his opinion that the Veteran's current skin condition was related to several years of sun exposure and no relation at all to his herbicide exposure.  He opined that he did not feel that it was at least as likely as not that the Veteran's skin disorder was related to his military service.

In his March 2016 informal hearing presentation, the Veteran's representative indicated that he was puzzled by the discussion in the VHA opinion.  He noted that according to Dr. Y, the Veteran was not exposed to Agent Orange; however, according to the Veteran's records he served in Vietnam.  The representative also stated that the impact of diabetes was ignored, although it was known to attack the skin.  He cited to http//www Medscape.com/viewarticle/777817 and http//www.ncbi-nlm-nih-gov/pmc/articles/PMC4401051/, for examples of diabetes facilitating skin cancers according to medical studies.  The representative also noted that the Veteran had had prolonged significant PTSD and that according to VA medicine, PTSD affected the skin (page 64 of the Clinical Practice Guidelines).  He questioned how would it be that a skin cancer would not find more fertile ground in compromised versus healthy skin?

The Veteran's representative also cited to numerous medical articles in his argument to support his claims of the Veteran's skin being possibly related to his service-connected diabetes and PTSD.  

In May 2017, the Board requested an addendum VHA opinion.  The Board noted that one of the bases listed in the opinion from Dr. Y. was that there was no history that the Veteran was exposed to Agent Orange.  The Board indicated that as the Veteran was shown to be in Vietnam, he was presumed to have been exposed to Agent Orange.  The Board further observed that in his March 2016 written argument, the Veteran's representative additionally raised the issues of service connection for skin disorders as secondary to his service-connected diabetes and PTSD.  

The Board requested, following a review of the entire file, that the examiner render the following opinions:  Was it at least as likely as not that the Veteran's current skin disorder(s), to include, but not limited to, actinic keratosis and squamous cell carcinoma, were related to service?  Was the Veteran's actinic keratosis an acneform disease consistent with chloracne?  Was it as likely as not (50 percent probability or greater) that any current skin disorder, to include, but not limited to, actinic keratosis and squamous cell carcinoma, was caused by any service-connected disorder, to include diabetes and PTSD?  If not, was it at least as likely as not (50 percent probability or greater) that any current skin disorder, to include, but not limited to actinic keratosis and squamous cell carcinoma, was aggravated (permanently worsened) by any service-connected disorder, to include diabetes and PTSD?  

In July 2017, the requested opinions were obtained.  As to question (1), the examiner indicated that it was at least as likely as not that the Veteran's actinic keratoses and squamous cell carcinoma were related to service based upon constant sun exposure and lack of sunscreen being provided/used during military service in Vietnam.  Similarly, during his two years of service in Vietnam he had presumed exposure to Agent Orange.  She noted that she favored sun exposure in Vietnam as having played the greatest role given the extent of the disease.  She indicated there was a latency between exposure and onset of actinic keratosis and skin cancer.  She would not have expected the Veteran to develop these while in Vietnam.  She also indicated that Dr. Y's contention that the Veteran's cumulative sun exposure from childhood as the cause of his skin cancers and pre-cancerous lesions was pure conjecture.  

The examiner further opined that actinic keratosis was pathologically different than chloracne and that actinic keratoses and squamous cell carcinoma were distinct and unrelated to DM or PTSD.  She noted that neither DM nor PTSD worsened or predisposed one to actinic keratoses or squamous cell carcinoma.  

She again opined that it was at least as likely as not that the Veteran's actinic keratosis and squamous cell carcinoma were related to his military service.  She indicated that it was her medical opinion that the Veteran's actinic keratosis and squamous cell carcinoma were due to sun exposure in Vietnam and could not rule out a role of herbicide exposure.  She opined that there was no association between actinic keratosis and squamous cell carcinoma and diabetes or PTSD.  

After reviewing all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, service connection is warranted for actinic keratosis and squamous cell carcinoma.  

The Board notes that the Veteran's service treatment records are devoid of any findings of actinic keratosis or squamous cell carcinoma and neither of these skin disorders are presumptive disorders that would warrant a grant of service connection as a result of having been exposed to Agent Orange in service.

However, the Board finds the July 2017 VHA examiner's opinion to be the most probative evidence of record.  The examiner, following a comprehensive review of the record, opined that it was at least as likely as not the Veteran's current actinic keratosis and squamous cell carcinoma were due to sun exposure in Vietnam and that herbicide exposure could not be ruled out.  She provided detailed rationale for each opinion that was rendered.  Although the Board notes there is a competing VHA opinion, which does not support the Veteran's beliefs, this opinion, as noted above, is at least, in part, based upon faulty information.  Thus, the Board is placing greater emphasis on the July 2017 VHA examiner's opinion.  

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed actinic keratosis and squamous cell carcinoma are related to service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for actinic keratosis and squamous cell carcinoma is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for actinic keratosis and squamous cell carcinoma is granted.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


